Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statements (IDS) submitted on 05/25/22, 07/07/22, 10/28/22, have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Drawings	
3.          The drawings filed on 05/12/21.  These drawings are acceptable.
Claim/Specification Objections
4.	The disclosure is objected to because of the following informalities:
             Claims 3, 12, contains typo: “a while pixel region surrounding the black pixel region”.   
             For the purpose of examination, the claim 3 is interpreted in view of the objections/rejections indicated above as follow: “a [while] white pixel region surrounding the black pixel region”.  
            Appropriate correction is required.  


Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claim(s) 1-4, 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. 2009/0261848) in view of Asano (U.S. Pub. No. 2018/0264712). Hereafter “Wang” and “Asano”.
            Regarding Claim(s) 1, Wang teaches 
            obtaining a first inline image from a first sample wafer, ([0010], lines 7-8; [0052], lines 9-10.  Image of simulated contour of a pattern to be formed on a substrate is not different from inline image from a first sample wafer); 
            obtaining a first contour pattern of an alignment mark pattern from the first inline image, ([0114]; Figure 9, contour of pattern image 720.  Image of the pattern is not different from inline image);  
            using the first contour pattern to generate a first synthetic image in black and white pixels, ([0010, 0149], Figure 9, image is in black and white pixels. It is inherent that the image obtained by electronic information and simulated contour is synthetic image);
            using the first synthetic image as a reference to recognize the alignment mark pattern on a tested wafer, ([0110]; Figure 9, EP 760.  EP is not different from alignment mark pattern); and 
           aligning to a tested pattern on the tested wafer according to a position of the alignment mark pattern on the tested wafer, ([0042].  Mask alignment mark M1 or M2, is not different from alignment mark pattern on the tested wafer) 
           Although Wang does not teach aligning to a tested pattern on the tested wafer according a coordinate information, Asano teaches, ([0042, 0043]. Position of substrate 100 and of the template 200 is not different from coordinate information).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wang by having aligning to a tested pattern on the tested wafer according a coordinate information in order to implement alignment more accuracy, (Asano, [0042-0043]).

            Regarding Claim(s) 2, Wang teaches the first inline image is a grayscale image, (figure 9, 720 is grayscale image).

            Regarding Claim(s) 3, Wang teaches the first synthetic image comprises a black pixel region defined by the first contour pattern and a [while] white pixel region surrounding the black pixel region, (the following figure 9, the black pixel region B, white pixel region A)
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    756
    566
    media_image1.png
    Greyscale


            Regarding Claim(s) 4, Wang teaches the first synthetic image comprises a white pixel region defined by the first contour pattern and a black pixel region surrounding the white pixel region, (the following figure 9, the black pixel region B, white pixel region A).

            Regarding Claim(s) 7, 8, Wang teaches the first sample wafer and the tested wafer are produced through a same or different manufacturing process, ([0004]).

            Regarding Claim(s) 9, although Wang does not teach the first sample wafer and the tested wafer are produced using a same photomask and through a same manufacturing process, the modification involves only routine skill in the art.

8.          Claim(s) 10-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. 2020/0159124) in view of Asano (U.S. Pub. No. 2018/0264712), further in view of Nozoe et al. (U.S. Pub. No. 2011/0133066). Hereafter “Wang” and “Asano” and “Nozoe”.
              Regarding claim 10, Wang and Asano teach all the limitations as in claim 1 as stated above except for obtaining a plurality of first inline images from a plurality of first sample wafers.  Nozoe teaches obtaining a plurality of first inline images from a plurality of first sample wafers, (abstract, claims 1, 10, 11).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wang and Asano by obtaining a plurality of first inline images from a plurality of first sample wafers in order to implement system more efficiently, (abstract, claims 1, 10, 11).  
                Regarding claim 11, please see rejection in claim 2 above.
                Regarding claim 12, please see rejection in claim 3 above.
                Regarding claim 13, please see rejection in claim 4 above.
                Regarding claim 16, please see rejection in claim 8 above.
                Regarding claim 17, please see rejection in claim 7 above.
                Regarding claim 18, please see rejection in claim 9 above.

Allowable Subject Matter
9.          Claims 5, 6, 14, 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 5, 6. 
11.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for aligning to a pattern on a wafer, comprising: obtaining a first inline image from a first sample wafer; obtaining a first contour pattern of an alignment mark pattern from the first inline image; using the first contour pattern to generate a first synthetic image in black and white pixels; using the first synthetic image as a reference to recognize the alignment mark pattern on a tested wafer; and aligning to a tested pattern on the tested wafer according to a position of the alignment mark pattern on the tested wafer and a coordinate information, reversing the colors of the black and white pixels of the first synthetic image to obtain a second synthetic image; and using the first synthetic image and the second synthetic image as references to recognize the alignment mark pattern on the tested wafer; in combination with the rest of the limitations of claims 1 and 5.
12.          As claim 6, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for aligning to a pattern on a wafer, comprising: obtaining a first inline image from a first sample wafer; obtaining a first contour pattern of an alignment mark pattern from the first inline image; using the first contour pattern to generate a first synthetic image in black and white pixels; using the first synthetic image as a reference to recognize the alignment mark pattern on a tested wafer; and aligning to a tested pattern on the tested wafer according to a position of the alignment mark pattern on the tested wafer and a coordinate information, obtaining a second inline image from a second sample wafer; obtaining a second contour pattern of the alignment mark pattern from the second inline image; and using the first contour pattern and the second contour pattern to generate the first synthetic image; in combination with the rest of the limitations of claims 1 and 6.
13.          As claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for aligning to a pattern on a wafer, comprising obtaining a plurality of first inline images from a plurality of first sample wafers; obtaining a first contour pattern of an alignment mark pattern from the plurality of first inline images; using the first contour pattern to generate a first synthetic image in black and white pixels; using the first synthetic image as a reference to recognize the alignment mark pattern on a tested wafer; and aligning to a tested pattern on the tested wafer according to a position of the alignment mark pattern on the tested wafer and a coordinate information, reversing the colors of the black and white pixels of the first synthetic image to obtain a second synthetic image; and using the first synthetic image and the second synthetic image as references to recognize the alignment mark pattern on the tested wafer; in combination with the rest of the limitations of claims 10 and 14.
14.          As claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for aligning to a pattern on a wafer, comprising obtaining a plurality of first inline images from a plurality of first sample wafers; obtaining a first contour pattern of an alignment mark pattern from the plurality of first inline images; using the first contour pattern to generate a first synthetic image in black and white pixels; using the first synthetic image as a reference to recognize the alignment mark pattern on a tested wafer; and aligning to a tested pattern on the tested wafer according to a position of the alignment mark pattern on the tested wafer and a coordinate information, obtaining a second inline image from a second sample wafer; obtaining a second contour pattern of the alignment mark pattern from the second inline image; and using the first contour pattern and the second contour pattern to generate the first synthetic image; in combination with the rest of the limitations of claims 1 and 15.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 5, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877